UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                            Argued September 12, 2006
                            Decided December 18, 2006

                                      Before

                  Hon. JOHN L. COFFEY, Circuit Judge

                  Hon. ILANA DIAMOND ROVNER, Circuit Judge

                  Hon. TERENCE T. EVANS, Circuit Judge

No. 06-1469

UNITED STATES OF AMERICA,                Appeal from the United States District
         Plaintiff-Appellee,             Court for the Eastern District of Wisconsin

      v.                                 No. 04-CR-71-003

RODNEY E. HARRIS,                        J. P. Stadtmueller,
          Defendant-Appellant.           Judge.


                                    ORDER

       Rodney Harris pleaded guilty to armed bank robbery, 18 U.S.C. § 2113(a),
(d), and use of a firearm in the course of the robbery, 18 U.S.C. § 924(c). Applying
the guidelines as advisory, the district court sentenced him to 80 months’
imprisonment on the robbery count, at the low end of the guideline range. The
court also imposed a mandatory consecutive sentence of 120 months’ imprisonment
for the § 924(c) conviction because the gun was fired. See 18 U.S.C.
§ 924(c)(1)(A)(iii). On appeal Harris challenges his sentence as unreasonable
because, he contends, it is longer than is necessary to satisfy the factors in 18
U.S.C. § 3553(a). We affirm.
No. 06-1469                                                                      Page 2

                                   I. Background

       In 2001 Harris and a co-conspirator developed a plan to rob the Educator’s
Credit Union in Milwaukee. Harris and his co-conspirator identified an employee of
the credit union from whom they believed they could steal the keys to the Credit
Union building. They trailed this employee, who was six months pregnant, and
observed her both at work and at home. On November 16, 2001, the two waited in
the parking lot of the employee’s apartment building for her to return. As she
exited her car, Harris and his co-conspirator grabbed her. She fell to the ground
during the struggle and they dragged her an undisclosed distance. While she was
on the ground, Harris’s co-conspirator shot her with a .45 caliber semi-automatic
handgun. She suffered a graze wound to the shoulder. Harris and his co-
conspirator then took her purse, which contained the keys to the credit union, and
fled. They were not apprehended, however; for reasons the record does not disclose,
Harris and the co-conspirator never attempted to enter the bank.

       Harris was subsequently arrested for another crime, and a co-defendant in
that case fingered him as being involved in the November 2001 shooting. Harris
confessed to law enforcement officers that in 2001 he and his co-conspirator held up
the Credit Union employee in 2001 as part of a larger plan to rob Educator’s Credit
Union. He also admitted that at the time of the holdup, he was aware that his co-
conspirator was armed. Harris subsequently pleaded guilty to armed bank robbery,
18 U.S.C. § 2113(a), (d), and use of a firearm during the course of the robbery, 18
U.S.C. § 924(c).

       In calculating Harris’s imprisonment range for the robbery count, the district
court began with a base offense level of 20, see U.S.S.G. § 2B3.1(a), and added two
levels because the property of a financial institution was taken, see id. § 2B3.1(b)(1).
The court added another three levels because the gunshot wound left a permanent
scar on the employee’s shoulder, see id. § 2B3.1(b)(3)(D), and then two additional
levels because the employee was physically restrained during the robbery, see id.
§ 2B3.1(b)(4)(B). Finally, the court granted Harris a three-level reduction for
acceptance of responsibility, see id. § 3E1.1, arriving at a total offense level of 24
and a criminal history category of IV. This yielded an advisory guidelines range of
77 to 96 months for the robbery charge. The court sentenced him to 80 months and
then imposed a mandatory consecutive sentence of 120 months on the § 924(c)
conviction. See 18 U.S.C. § 924(c)(1)(A)(iii).
No. 06-1469                                                                               Page 3

                                        II. Analysis1

       On appeal Harris appears to challenge the reasonableness of his sentence,
contending that it does not abide by the sentencing factors outlined in 18 U.S.C.
§ 3553(a). He proposes that a ten-year sentence would be sufficient because it
would adequately deter his criminal conduct, 18 U.S.C. § 3553(a)(2)(B); protect the
public from him, § 3553(a)(2)(C); provide him with any needed educational or
vocational training, medical care or other correctional treatment, § 3553(a)(2)(D);
avoid unwarranted sentencing discrepancies with any defendants who have
committed similar crimes and received departures, § 3553(a)(6); and acknowledge
that his criminal history overstates his propensity to commit future crimes because
he has changed his behavior for the better since the holdup, § 3553(a)(2)(A). But
Harris misrepresents his criminal history by stating that he has had no further
convictions since committing this crime. The government correctly notes in its brief
that after the holdup, Harris was arrested and convicted of entry into a locked
vehicle and theft.

       We review Harris’s sentence for reasonableness, considering the sentencing
factors outlines in 18 U.S.C. § 3553(a). United States v. Booker, 543 U.S. 220, 261
(2005); United States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006). The district court
need not make findings as to each § 3553(a) factor; rather it is “enough that the
record confirms meaningful consideration of the types of factors that § 3553(a)
identifies.” Laufle, 433 F.3d at 987. A sentence that is within a properly calculated
guideline range is presumptively reasonable. See United States v. Williams, 436
F.3d 767, 768 (7th Cir. 2006); United States v. Mykytiuk, 415 F.3d 606, 607-08 (7th
Cir. 2005).

       The district court considered Harris’s argument that a total sentence
between 120 and 144 months would fulfill the goals of § 3553(a), but concluded that
assaulting and stalking a pregnant woman was “among the most serious of criminal
offenses,” and that while “it perhaps may not be necessary to deter you further, the
message needs to get out into the community.” See 18 U.S.C. § 3553(a)(1), (a)(2)(A),
(a)(2)(B). The court then “weigh[ed] all of these factors, including the fact that the
Court is obliged to impose a consecutive sentence with regard to the weapons
charge” and determined that a sentence at the low end of the guidelines range was
warranted. This court will not vacate a sentence just because it might have


       1
         During oral argument we requested that the parties file supplemental briefs addressing
which aspect of Mr. Harris’s crime formed the basis for federal jurisdiction under 18 U.S.C.
§ 2113(a), (d). After reviewing the parties joint submission, we are confident that the district
court had subject-matter jurisdiction over Mr. Harris because he was charged with a crime
against the United States. See 18 U.S.C. § 3231.
No. 06-1469                                                                   Page 4

imposed a different sentence, United States v. Laufle, 433 F.3d 981, 988 (7th Cir.
2006); United States v. Williams, 425 F.3d 478, 481 (7th Cir. 2005).

                                                                        AFFIRMED.